Citation Nr: 1026658	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-19 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided from March 31, 2007 through April 6, 2007, at 
Toledo Hospital in Toledo, Ohio.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 
1988.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2007 administrative decision of the 
Department of Veterans Affairs (VA) Ann Arbor Health Care System 
that denied payment or reimbursement of certain medical expenses 
incurred from March 31, 2007 through April 6, 2007.

In correspondence received in July 2008 the Veteran essentially 
stated that she did not want to appear at a hearing but wanted a 
hearing to be conducted.  The Board considers the statement to be 
basically a non-request for a hearing, and the Board notes that 
on her VA Form 9 the Veteran indicated that she did not wish to 
be present at a hearing.


FINDINGS OF FACT

1.  The Veteran is service-connected for bipolar disorder, rated 
50 percent disabling, hysterectomy, rated 30 percent disabling, 
and right salpingo-oophorectomy, rated 10 percent disabling; the 
combined service-connected disability rating is 70 percent, and 
the Veteran has been granted a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective August 2005.

2.  From March 31, 2007 to April 6, 2007 the Veteran received 
medical treatment from a private hospital after complaining of 
pain in the upper quadrant and chest; laparoscopic 
cholecystectomy, with intraoperative cholangiogram, was 
performed.

3.  VA payment or reimbursement of the costs of the care from 
March 31, 2007 to April 6, 2007 was not pre-authorized.

4.  VA has awarded payment or reimbursement for the medical 
expenses associated with the Veteran's ER treatment.

5.  The Veteran's condition stabilized on March 31, 2007, the 
private hospital indicated that the Veteran was able to be 
transferred to a VA medical facility at that time, and a VA 
medical facility was feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
(other than medical expenses associated with the Veteran's ER 
treatment) incurred at Toledo Hospital from March 31, 2007 to 
April 6, 2007 are not met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.124, 17.132, 
17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
other evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required.  38 C.F.R. § 17.132.

By correspondence dated in June 2008, VA issued notice of the 
information and evidence necessary to substantiate the claim for 
payment of unauthorized medical expenses.  While VCAA notice was 
not provided prior to initial adjudication of the matter, the 
appellant was not prejudiced thereby as the matter was 
readjudicated in a statement of the case determination in June 
2008.  

With respect to VA's duty to assist, all pertinent evidence 
regarding the reported non-VA medical treatment in question has 
been obtained and associated with the claims file.  The Veteran 
has not referenced any other pertinent, obtainable evidence that 
remains outstanding.  As noted, the Veteran has declined to 
exercise her option of a personal hearing.  VA's duties to notify 
and assist are met, and the Board will address the merits of the 
claims.

Analysis

In this case, the Veteran was provided medical treatment at a 
private hospital from March 31, 2007 to April 6, 2007 after 
complaining of pain in the upper quadrant and chest, resulting in 
laparoscopic cholecystectomy, with intraoperative cholangiogram, 
being performed.  The agency of original jurisdiction (AOJ) has 
already awarded (as noted in the summary of evidence portion of 
the June 2008 statement of the case) payment or reimbursement for 
the medical expenses associated with the Veteran's ER treatment.

As contained in a statement received in May 2007, the Veteran has 
essentially asserted that she should be reimbursed for her 
medical expenses by VA on the basis that she was not in a 
position to be transferred to a VA facility until after her April 
4, 2007 surgery had been performed.  She has also implicitly 
indicated that she did not want to be transferred to a VA 
facility due to prior treatment that she had received from VA, 
treatment that she essentially stated had been inadequate.  She 
has also essentially indicated that she was informed by VA that 
an adequate VA facility was not available at the time period in 
question.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized in advance by VA.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2009); see also Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it 
must be determined whether the claimant is otherwise entitled to 
payment or reimbursement for services.

The Board observes that there is no evidence revealing that prior 
authorization for the private medical treatment received at 
Toledo Hospital from March 31, 2007 to April 6, 2007 was 
obtained.  As such, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.

Obtaining payment or reimbursement of the expenses of private 
medical care are provided for under 38 U.S.C.A. §§ 1725 and 1728.  
Under 38 U.S.C.A. § 1728, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
a claimant must satisfy three conditions.  There must be a 
showing that three criteria are met: (a) the care and services 
rendered were either: (1) for an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program; and (b) the 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no VA 
or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).

The Board notes that the Veteran is service-connected for bipolar 
disorder, hysterectomy, and right salpingo-oophorectomy.  As 
such, the Veteran does not allege, and the record does not show, 
that the Toledo Hospital should be paid on the grounds that the 
treatment she received was for a service-connected disability, 
for a nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, or that she has 
been rated totally and permanently disabled due to service-
connected disability, or that she was participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31.  As such, 
the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 
can provide no basis for a grant of the Veteran's claim.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or domiciliary 
care under such system within the last 24-month period) and who 
are personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, a veteran has 
to satisfy several conditions, including the following:

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use such provider beforehand would not 
have been considered reasonable by a 
prudent layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought to 
a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

38 C.F.R. § 17.1002.  Failure to satisfy any one of the above 
criteria precludes VA from paying or reimbursing unauthorized 
private medical expenses.

In considering the Veteran's claim under the provisions of 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008, the Board notes 
that a March 31, 2007 emergency center report noted, in pertinent 
part, as follows:

[The Veteran] is a 54 year-old female who 
comes in today, stating that she has been 
having midsternal and epigastric, right 
upper quadrant pain since last night.  She 
states that she went to the VA clinic, 
where she gets all of her treatment and 
they did blood work and told her that there 
wasn't anything wrong with her heart and 
sent her home.  . . . She has not had any 
attacks, or problems until last night.  

The March 31, 2007 emergency center report continued, in the 
Hospital Course section, in pertinent part, as follows:

We looked at the records from the VA, and 
those were reviewed, and it was felt that 
the patient would need to be admitted to 
the hospital.  Patient wanted to stay here, 
rather than me transfer [the Veteran] back 
to the VA.  It should be noted that [the 
Veteran] came in with an INT in place that 
the VA, in her left antecube, that the VA 
did not remove, and [the Veteran] showed 
that to us.

In a November 2007 letter, a claims coordinator from Toledo 
Hospital stated, in pertinent part, as follows:

The records from VA were reviewed and it 
was decided the [Veteran] would need to be 
admitted to the hospital.  Per the 
documentation in the record, the [Veteran] 
preferred to stay at the Toledo Hospital 
rather [than] be transferred to VA.  We 
appreciate the fact that your rules say the 
[Veteran] should have been transferred to a 
VA facility when stable, but we are 
requesting that since she was an emergency 
admit, VA at least pay for the ER visit.

As noted in the law and regulations outlined above, under 38 
C.F.R. § 17.1002 (d), the medical emergency lasts only until the 
time the veteran becomes stabilized.  As noted, and as suggested 
in the Toledo Hospital's medical records and November 2007 
letter, VA agreed to pay for the medical expenses associated with 
the Veteran's ER treatment.  However, VA has determined, and the 
records show, that the Veteran was stabilized in the ER.  As she 
was offered the option to transfer to a VA facility demonstrates 
that Toledo Hospital clinical personnel had deemed she was able 
to have been transferred to a VA hospital at that time.

Further, given that the option of transfer to a VA facility had 
to be declined by the Veteran to prevent such transfer 
demonstrates that a VA facility was feasibly available to accept 
transfer of the Veteran at that time.  Thus, the Veteran could 
have been transferred safely thereto, and the Board finds that 
the medical care rendered during the Veteran's stay at Toledo 
Hospital (other than the medical expenses associated with the 
Veteran's ER treatment) from March 31, 2007 to April 6, 2007 did 
not constitute "a medical emergency."  Because the Veteran does 
not meet one of the criteria for payment or reimbursement under 
Section 1725 (i.e., the medical emergency lasts only until the 
time the veteran becomes stabilized under 38 C.F.R. § 
17.1002(d)), all of which must be met to warrant reimbursement, 
it is not necessary to analyze whether the claim meets the 
additional Section 1725 requirements.  38 C.F.R. § 17.1002.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  Payments of 
monetary benefits from the Federal Treasury, however, must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  Harvey v. Brown, 6 Vet. 
App. 416 (1994).

Given that the treatment received in March 31, 2007 to April 6, 
2007 was not pre-authorized, that the Veteran is not eligible for 
reimbursement under Section 1728, and that VA regulations do not 
allow for payment or reimbursement of private medical expenses 
under Section 1725 after stabilization has been achieved, where a 
VA facility is feasibly available, the Board must deny the 
Veteran's appeal.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Toledo Hospital from March 31, 2007 to April 6, 2007 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


